DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Prior Art Rejections:
Applicant’s Argument: Applicant argues page 15 that, based on the Examiner Interview, Pasad does not teach sending both information that the transmission time difference is greater than or equal to M and less than or equal to K. Claim 1 requires sending both types of information.
Examiner’s Response: Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. To further the discussion from the Interview, Examiner agrees that information specifying only the range where the time difference is located by indicating the bounds of this range i.e. M and K, without specifying the time difference, would overcome the previous grounds of rejection. However Examiner notes that the transmission of the time difference in Pasad can be considered to encompass all of the information (i)-(iii) in the amended claim 1. An exact time difference is considered information that the specified time difference is greater than M, less than K, and it is a value of a time difference N. In other words, specifying in signaling the exact time difference as in Pasad effectively conveys the same information as claimed in (i)-(iii). Examiner asserts that the claim needs to more clearly recite all of this information is transmitted and how (i) and (ii) transmitted in additionally to (iii) are distinct. For example, Applicant may specify sending elements (i) and (ii) where (i) and (ii) are different pieces of information, remove (iii) and specify transmitting a specific value M and K, wherein K > M and both are greater than zero, and that these values serve to inform the UE of an upper range and a lower range of the time difference, while also expressly reciting that the value of the time difference is not included. The reason is that by sending the exact time difference as in Pasad, the base station is effectively informing the UE of all information (i)-(iii) based on the way these elements are recited as the exact time difference is information that the time difference is within a range between arbitrary values M and K, and reciting 

Applicant’s Argument: Applicant argues that amended claims 5 and 15 are not taught in the references previously applied.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 5, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims changing the scope of the invention and after an updated search, a new grounds of rejection is presented. See Examiner’s Note near the Conclusion section.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Pasad et al. (“Pasad”) (US 20110103292 A1).

Regarding claim 1, Pasad teaches:
A scheduling method, comprising: 
determining, by a first device [¶0098-99 eNB is first device], information about a transmission time difference between a control channel of a first link and a data channel of the first link that is [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, RPDSCH assigned by RPDCCH ¶0059], wherein the control channel of the first link comprises a channel used to send control information on the firs link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information] and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH];
the first link comprising a link between the first device and a second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device using first link thus first device eNB and second device is RN]; 
and sending, by the first device, the information about the transmission time difference to the second device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI],
wherein the information comprises (i) information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, (ii) information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and (iii) information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [¶0099, value of delay is signaled, thus since there is a specific value signaled, this is information that the delay or time difference is greater than a value M i.e. any value less than the delay, less than a value K or any value greater than the delay, and value N is the time difference, all of which can be greater than zero as the delay comprises a value greater than zero and thus there can be any value greater than or less than this value, see response to arguments for further clarification].

Regarding claim 3, Pasad teaches:
The method according to claim 1, wherein the sending, by the first device, the information about the transmission time difference to the second device comprises at least one of the following manners: 
[¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; 
a sending manner (2): the first device sends the information (2) or (3) about the transmission time difference to the second device by using higher layer signaling; a sending manner (3): the first device sends the following information to the second device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the first device sends the information about the value N of the transmission time difference to the second device by using physical layer signaling; or a sending manner (4): the first device sends the following information to the second device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the first device sends the information about the value N of the transmission time difference to the second device by using physical layer signaling.

Regarding claim 12, Pasad teaches:
A first device, comprising: a processor [Figure 1C first device is eNodeB], configured to determine information about a transmission time difference between a control channel of a first link and a data channel of the first link and scheduled by the control channel of the first link [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; wherein the first link comprises a link between the first device and a second device [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device]; 
wherein the control channel of the first link comprises a channel used to send control information on the first link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information] and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH];
wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device transmitting to third device]; and a transmitter, configured to send the information about the transmission time difference to the second device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI],
wherein the information comprises (i) information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, (ii) information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and (iii) information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [¶0098-99, value of delay is signaled, thus since there is a specific value signaled, this is information that the delay or time difference is greater than a value M i.e. any value less than the delay, less than a value K or any value greater than the delay, and value N is the time difference, all of which can be greater than zero as the delay comprises a value greater than zero and thus there can be any value greater than or less than this value, see response to arguments for further clarification].

Regarding claim 14, Pasad teaches:
The device according to claim 12, wherein the transmitter is configured to send the information about the transmission time difference to the second device in at least one of the following manners: a sending manner (1): the transmitter  sends the information (1) about the transmission time difference to the second device by using higher layer signaling or physical layer signaling [¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a sending manner (2): the transmitter  sends the information (2) or (3) about the transmission time difference to the second device by using higher layer signaling; a sending manner (3): the transmitter  sends the following information to the second device: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the transmitter sends the information about the value N of the transmission time difference to the second device by using physical layer signaling; or a sending manner (4): the transmitter  sends the following information to the second 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasad et al. (“Pasad”) (US 20110103292 A1) in view of Wang et al. (“Wang”) (US 20190174432 A1).

Regarding claim 5, Pasad teaches:
A scheduling method, comprising: receiving, by a second device, information about a transmission time difference that is sent by a first device [¶0098-99 eNB is first device sends information about delay to RN second device], wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; 
wherein the first link comprises: a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device and backhaul being first link]; 
wherein the control channel of the first link comprises: a channel used to send control information on the first link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; and the data channel of the first link comprises: a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; 
determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link [¶0098-99, Pasad does not teach reserving a resource of the first link thus considered determining not to reserve a resource for the data channel of the first link as the claim recites determining “whether” and Pasad technically teaches a determination of not reserving a resource for the data channel];
and performing, by the second device, scheduling based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI, and scheduling occurs at RN see ¶0098-101 RN schedules or uses the time delays to schedule transmissions, and for use in relay between second and third devices].
Pasad teaches scheduling second link based on time difference information but does not teach a comparison however Wang teaches performing a comparison between the transmission time difference and a processing delay [¶0104 teaches a time difference in subframe uplink scheduling and a processing delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pasad to perform a step of comparing a time difference and processing time 

Regarding claim 6, Pasad-Wang teaches:
The method according to claim 5, wherein the information about the transmission time difference comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [Pasad ¶0098-99 value of delta D is considered N]; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [Pasad ¶0098-99].

Regarding claim 7, Pasad-Wang teaches:
The method according to claim 6, wherein the receiving, by a second device, information about a transmission time difference that is sent by a first device comprises: receiving, by the second device in at least one of the following manners, the information about the transmission time difference that is sent by [Pasad ¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a receiving manner (2): the second device receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; a receiving manner (3): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling; or a receiving manner (4): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling.

Regarding claim 8, Pasad-Wang teaches:
The method according to claim 6, wherein the performing, by the second device, scheduling based on the information about the transmission time difference comprises: 
scheduling, by the second device, a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [Pasad ¶0098-100 R-PDCCH indicates DL assignment based on delay, RN knows when it will need to send uplink ACK/NACK for downlink data, and schedule resources for WTRUs on second based on this information to avoid collisions on link with third WTRU, and this is only option that requires support as two options presented as exclusive alternatives].

Regarding claim 9, Pasad-Wang teaches:

Performing a comparison between the transmission time difference and a processing delay [Wang ¶0104 teaches a time difference in subframe uplink scheduling and a processing delay, See rationale for combination claim 5].
 In response to the comparison, implementing at least one of the following manners: a scheduling manner (1): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being greater than the processing delay of the second device, the second device does not reserve a resource for the data channel of the first link; a scheduling manner (2): in response to the information about the transmission time difference comprising the information (1) about the transmission time difference, and in response to the value N of the transmission time difference being less than or equal to the processing delay of the second device, the second device reserves a resource for the data channel of the first link; a scheduling manner (3): in response to the information about the transmission time difference comprises the information (2) or (4) about the transmission time difference, the second device does not reserve a resource for the data channel of the first link; or a scheduling manner (4): when the information about the transmission time difference comprises the information (3) or (5) about the transmission time difference, the second device reserves a resource for the data channel of the first link [Regarding scheduling manner 4, Examiner notes this is contingent on the time difference comprising (3) or (5), Pasad teaches information (1), thus since this is conditional on these types of information, the limitation does not have patentable weight and Pasad teaches not reserving the resource on the first link, and claim recites “or” thus the other options do not require support, Examiner recommending removing scheduling manner (4), this claim would be objected as indicating allowable subject matter if scheduling manner (4) is removed, see MPEP 2111.04 (II)].

Regarding claim 10, Pasad-Wang teaches:
[Pasad ¶0098-101, RN aware of when PDSCH or DL assignments scheduled based on the control information and delta value as it can then determine when to send feedback].

Regarding claim 11, Pasad-Wang teaches:
The method according to claim 8, wherein the scheduling, by the second device, a second link based on the information about the transmission time difference comprises at least one of the following manners: a scheduling manner (5): if the second device reserves a resource for the data channel of the first link, the second device schedules the second link on a resource other than the reserved resource; or a scheduling manner (6): if the second device does not reserve a resource for the data channel of the first link, the second device dynamically schedules the second link [Pasad ¶0098-101, RN uses delay to reserve ACK/NACK resource on UL in backhaul link or first link, and schedules access link or second link on resource other than resource reserved for ACK/NACK to avoid collision considered dynamically scheduling second link and no mention of resources being reserved].

Regarding claim 15, Pasad teaches:
A second device, comprising: a receiver [¶0088, ¶0098-99, ¶0103, RN with processor and receiver see Figure 1-3], configured to receive information about a transmission time difference that is sent by a first device [¶0098-99 eNB is first device sends information about delay to RN second device], wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; the first link comprises a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device]; wherein the control channel of the first link comprises a channel used to send control information of a backhaul link on the first link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; 
determining, by the second device based on the information about the transmission time difference, whether to reserve a resource for the data channel of the first link [¶0098-99, Pasad does not teach reserving a resource of the first thus considered determining not to reserve a resource for the data channel of the first link as the claim recites determining “whether” and Pasad technically teaches a determination of not reserving a resource for the data channel];
and a processor, configured to perform scheduling of a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI, and scheduling occurs at RN see ¶0098-101 RN schedules or uses the time delays to schedule transmissions, ¶0088 teaches processor, and second link between relay devices].
Pasad teaches scheduling second link based on time difference information but does not teach a comparison however Wang teaches performing a comparison between the transmission time difference and a processing delay [¶0104 teaches a time difference in subframe uplink scheduling and a processing delay].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pasad to perform a step of comparing a time difference and processing time as in Wang. Pasad teaches not reserving thus determining not to reserve a resource for the channel on the first link as the claim recites determining “whether” and thus determining not to reserve supports the claim limitation as the claim does not expressly recite determining to reserve the resource. Pasad does not teach a comparison however it would have been obvious to modify Pasad to perform the comparison 

Regarding claim 16, Pasad-Wang teaches:
The device according to claim 15, wherein the information about the transmission time difference further comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [Pasad ¶0098-99 value of delta D is considered N]; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [Pasad ¶0098-99 value of delta D is considered N].

Regarding claim 17, Pasad-Wang teaches:
The device according to claim 16, wherein the receiver is configured to receive, in at least one of the following manners, the information about the transmission time difference that is sent by the first device: a receiving manner (1): the receiver receives the information (1) about the transmission time difference that is sent by the first device by using higher layer signaling or physical layer signaling [Pasad ¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a receiving manner (2): the receiver  receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; - 25 -CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 a receiving manner (3): the receiver receives the 

Regarding claim 18, Pasad-Wang teaches:
The device according to claim 16, wherein the processor is configured to: determine, based on the information about the transmission time difference, whether a resource needs to be reserved for the data channel of the first link, and/or schedule a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [Pasad ¶0098-99 R-PDCCH indicates DL assignment based on delay, RN knows when it will need to send uplink ACK/NACK for downlink data, and schedule resources for WTRUs based on this information to avoid collisions].

Regarding claim 19, Pasad-Wang teaches:
The device according to claim 18, wherein the processor  is configured to determine, in at least one of the following manners, whether the resource needs to be reserved for the data channel of the first link: - 26 -CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 a scheduling manner (1): when the information about the transmission time difference comprises the information (1) about the transmission time difference, if the value N of the transmission time difference is greater than a processing delay of the second device, the processor  does not reserve a resource for the data channel of the first link; a scheduling manner (2): when the information about the transmission time difference comprises the information (1) about the transmission time difference, if the [Examiner notes that this pertains to the option of claim 18 including “determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved” which is an alternative to the option of scheduling, and Examiner cited portions that support the scheduling option thus any limitation pertaining to the “determining” does not have patentable weight as this is an exclusive alternative, see MPEP 2111.04 (II)].

Regarding claim 20, Pasad-Wang teaches:
The device according to claim 15, wherein the processor is configured to schedule the second link in at least one of the following manners: a scheduling manner (5): if the processor reserves a resource for the data channel of the first link, the processor schedules the second link on a resource other than the reserved resource; or a scheduling manner (6): if the processor  does not reserve a resource for the data channel of the first link, the processor dynamically schedules the second link [Pasad ¶0098-101, RN uses delay to reserve ACK/NACK resource on UL in backhaul link or first link, and schedules access link or second link on resource other than resource reserved for ACK/NACK to avoid collision considered dynamically scheduling and no mention of first link resource being reserved].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasad et al. (“Pasad”) (US 20110103292 A1) in view of Dayal et al. (“Dayal”) (US 20100177672 A1).

Regarding claim 4, Pasad teaches:

Pasad teaches informing of a delay but does not teach receiving a processing delay.
Dayal teaches further comprising: receiving, by the first device, processing delay information that is of the second device and that is sent by the second device [¶0069, relay stations report processing delay in a request message to the BS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pasad by including a reception of the processing time of the relay node as in Dayal. Pasad teaches determining a delay for the relay node but does not teach receiving information on the reporting time at the RN. It would have been obvious to modify Pasad to include receiving information on the processing time as in Dayal in order that, as in ¶0069-70, the base station may determine maximum delay and notify waiting times for synchronizing communication.

Examiner’s Note
	Examiner recommends amending claim 9 to remove scheduling manner (4), in which case Examiner would object to claim 9 as it would be allowable if rewritten in independent form including all intervening claims and the base claim. Claim 19 could also be amended to resemble claim 9 and include intervening claims for the same result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478